Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 1 of 96   PageID #: 7




                                  EXHIBIT 1
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 2 of 96   PageID #: 8
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 3 of 96   PageID #: 9
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 4 of 96   PageID #: 10
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 5 of 96   PageID #: 11
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 6 of 96   PageID #: 12
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 7 of 96   PageID #: 13
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 8 of 96   PageID #: 14
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 9 of 96   PageID #: 15
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 10 of 96   PageID #:
                                     16
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 11 of 96   PageID #:
                                     17
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 12 of 96   PageID #:
                                     18
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 13 of 96   PageID #:
                                     19
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 14 of 96   PageID #:
                                     20
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 15 of 96   PageID #:
                                     21
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 16 of 96   PageID #:
                                     22
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 17 of 96   PageID #:
                                     23
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 18 of 96   PageID #:
                                     24
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 19 of 96   PageID #:
                                     25
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 20 of 96   PageID #:
                                     26
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 21 of 96   PageID #:
                                     27
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 22 of 96   PageID #:
                                     28
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 23 of 96   PageID #:
                                     29
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 24 of 96   PageID #:
                                     30
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 25 of 96   PageID #:
                                     31
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 26 of 96                        PageID #:
                                     32


                       Before the Hon. John E. McConnell, (Ret.), Arbitrator
                                   Hearing held March 29, 2019
                                       in Honolulu, Hawai’i

  IN THE MATTER OF:

  INTERNATIONAL UNION, SECURITY,
  POLICE & FIRE PROFESSIONALS OF
  AMERICA, (SPFPA) AND ITS LOCAL
  650

  (Union)

                                                                       Gr. No. 18-Local 650
  -and-                                                                (Class Action Grievance)
                                                                       (Wage Increase Dispute)
  SECURITAS

  (Employer)
                                                        /

                                    SPFPA’s Posthearing Brief

 On March 29, 2019, a hearing in the above matter was held before the Honorable E. John
 McConnell, (Ret.), Arbitrator, to decide the below issue, stipulated to by the parties at hearing:

                Whether the Employer, beginning January 1, 2018 and continuing,
                violated Article 6 of the parties’ CBA by its failure to implement
                certain wages increases for employees in the Airport Security
                Officer (ASO) and Transportation Security Officer (TSO)
                classifications.

 SPFPA, by a preponderance of evidence showed that the Employer has in fact violated Article 6
 from January 1, 2018 and continuing by underpaying employees in the ASO and TCO
 classifications.

 Accordingly, SPFPA requests an order from the Arbitrator that the Employer immediately pay
 employees a single lump sum payment, with interest, to remedy its failure to pay State-mandated
 wage increases from January 1, 2018 to the date of the order and, in addition, to prospectively
 implement the correct State-mandated wage rate for ASOs and TCOs, in addition to any and all
 other relief that the Arbitrator deems appropriate.

                                                Facts

 This dispute originates from a network of airports in the Hawai’ian islands where the Employer
 services a contract with the state of Hawai’i for security services. The Employer employs a




                                        EXHIBIT C
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 27 of 96                     PageID #:
                                     33
 SPFPA’s Posthearing Brief
 in re Gr. No. 18-Local 650
 (Class Action Grievance)
 (Wage Increase Dispute)

 bargaining unit of employees represented by SPFPA. There are multiple job classifications in the
 unit. This arbitration concerns only the classification of “Airport Security Officer” (ASO) and
 “Traffic Control Officers,” (TCO). At all times relevant to this dispute, a collective bargaining
 agreement (CBA) applied to the ASOs’ and TCOs’ employment with the Employer.

 In about middle 2015, the Employer’s then-proposed service contract for with the State contained
 a provision, Art. 7.14, stating in part:

               In the event the Hawaii Government Employee's Association
               ("HGEA"), Unit 3, 4 or the new created Unit 14, receives a wage
               increase to the minimum salaries of the State employees performing
               similar work, during the term of the Contract, the Contractor's
               proposed unit prices for CSS, LEO, ASO, and TCO services will be
               increased by the same percentage. The price adjustment will be
               effective on the same day the HGEA Unit 3, 4, or 14 salary
               adjustments takes effect. The Contractor will not be paid for any
               reimbursement of retroactive pay negotiated by the HGEA.
               Information on the status of Bargaining Unit ("BU").
 Jt. 4.

 Uncontradicted testimony established that Unit 3 and 4 employees were similar to the ASO and
 TCO classifications, respectively. In about late July 2015, the Employer received from the State
 answers to certain questions about the meaning of the above version of Section 7.14. Two (2) of
 the answers were as follows:

               14. Question: Since the Airport Contract Security Force is now
               organized under the IUSPO, will the DOT-Airports Division allow
               for alternate proposal submissions to accommodate cost increases
               due to future CBA requirements?

               Answer: No, DOT will not allow alternate proposal submissions.

               24. Question: Section 7.14 and 7.15 (page 7-5) allow for wage
               increases if the state HGEA receives wage increases corresponding
               to the increases for State employees or as required by existing
               CBAs. Does this mean that some or all of the sites are currently
               unionized, or will they be subject to a particular CBA? Will we be
               given more information?

               Answer: The contrast requires that services to be rendered shall be
               performed by employees paid at wages or salaries not less than the
               wages paid to State public employees for similar work, with the
               exception of professional, managerial, supervisory, and clerical


                                           Page 2 of 12
                                                                                          EXHIBIT C | Page 2
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 28 of 96                      PageID #:
                                     34
 SPFPA’s Posthearing Brief
 in re Gr. No. 18-Local 650
 (Class Action Grievance)
 (Wage Increase Dispute)

               personnel. See Certificate For Performance of Services Form. The
               State shall not be involved with Contractor collective bargaining
               agreements.
 ER. 2 at 8.

 Between about middle 2015 and before October 2015, the Employer and SPFPA’s predecessor,
 IUSPO, began negotiations for an initial CBA and exchanged a variety of proposals, including
 some applicable to wage increases. Jt. 7 and 8.

 After the exchange of proposals regarding wages, the Employer, by its representative Area Vice
 President Mr. Sanj Sappal, executed Amendment No. 5 (Amendment 5 (I), henceforth) to the then-
 proposed service contract with the State on October 2, 2015. Amendment 5 (I) replaced the above-
 quoted version of Article 7.14 with the following:

               In the event state employees belonging to the Hawaii Government
               Employee’s Association (“HGEA”) who perform work similar to
               that of … [an] ASO … or TCO.. the State that pay the same dollar
               amount increases for … ASO[s] and TCO[s] employed by the
               Contractor for the airport security contract. Any and all wage
               increase[s] will be computed based on the State’s minimum hourly
               rate for State employees performing similar work and not on the
               Contractor’s ‘Unit Price Per Hour’ in its Proposed Schedule.

               […]

               For … example, assume a contractor ASO employee performs work
               similar to a State Security Officer I position. Effective October 1,
               2016, the HGEA BU03, SR13A receives a 2% increase. The
               proposal unit price for the ASO, listed on the Proposal Schedule in
               $20.00 per hours. The State will approve a 2% pay increase based
               on the $15.61 state minimum wage rate with equated to $ .31
               (rounded off to the nearest cent). This will result in a new unit p[rice
               for an ASO of $20.31.

               A wage increase(s), if any, shall be allowed and shall commence
               only at the time an HGEA increase becomes effective. No prorated
               or retroactive adjustments to the date of the wade increase will be
               allowed. The Contractor shall not be eligible for any reimbursement
               of retroactive pay negotiated by HGEA.

               In the event Section 103-55, Hawaii Revised Statutes, as amended,
               is repealed or modified so that such section is no longer applicable



                                            Page 3 of 12
                                                                                           EXHIBIT C | Page 3
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 29 of 96                             PageID #:
                                     35
 SPFPA’s Posthearing Brief
 in re Gr. No. 18-Local 650
 (Class Action Grievance)
 (Wage Increase Dispute)

                  to this contract, this Section 7.14 shall be void as of the effective
                  date of the repeal or modification.1
 Jt. 5

 After the execution of Amendment 5 (I) and about two (2) months after the Employer began
 servicing its contract with the State in February 2016, the IUSPO and the Employer, by Mr. Sappal,
 executed a CBA in April 2016. Several months later, the IUSPO affiliated with SPFPA and the
 Employer and SPFPA agreed to assume the IUSPO-negotiated CBA. Article 6 of the assumed
 CBA states in relevant parts:

                  6. 1- General.

                  The Employer shall not lower any standards of wages or conditions
                  of employment currently in effect without the written consent of the
                  Union. All employees shall receive not less than the minimum wage
                  rates as set forth in the scheduled job titles and wage rates reflected
                  in the attached wage schedule. Employees shall be paid the pay rate
                  associated with the post to which they are assigned.

                  6.2 – Wage Increase: See Wage Schedule

 Jt. Ex 1 at 6. The referenced “Wage Schedule” is as follows:

                                         WAGE SCHEDULE

     POSITION         CURRENT            JULY 1,         JANUARY        JULY 1,             JULY 1,
                                         2016            1, 2017        2017                2018
     LEO*             $18.99             $22.19          $22.19         $22.19              $22.19
     DISPATCH,        $15.61             $16.65          $16.65         $17.21              $17.52
     ID OFFICE &
     LOST AND
     FOUND
     POSTS
     CCTV
     ASO**            $15.61             $16.15          $16.15         $16.71              $17.02
     TCO**            $13.35             $13.81          $14.06***      $14.55              $14.82


 * And any additional increase negotiated or applicable to Bargaining Unit 14




 1
     Section 103-55, Hawaii Revised Statutes has not been repealed.
                                              Page 4 of 12
                                                                                                     EXHIBIT C | Page 4
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 30 of 96                            PageID #:
                                     36
 SPFPA’s Posthearing Brief
 in re Gr. No. 18-Local 650
 (Class Action Grievance)
 (Wage Increase Dispute)

 ** If the increase mandated by the State of Hawaii is higher that the increase in this Agreement,
 employees will receive that increase but not the increase under this Agreement. [Henceforth, “second
 asterisked sentence”]

 *** One time 25 cents per hour increase for TCOs effective January 1, 2017.

 Jt. 1 at 16.

 In or around April 2017, the HGEA won an interest arbitration increasing the hourly rates of
 employees performing work similar to ASOs and TCOs. Jt. 3.

 After the award issued, the Employer and the State executed multiple Amendments to the terms of
 their service contract, of which Amendments 5 (Amendment 5 (II), henceforth), 6, and 8 are
 relevant to the instant dispute.

 Amendment 5 (II) was executed on or around January 12, 2018 by Mr. Sappal and Hawai’i
 Director of Transportation Jade Butay and contained State-mandated increases for ASOs and
 TCOs, stating in relevant parts:

                 WHEREAS, section 7.14 of the contract states that in the event state
                 employees belonging to the Hawaii Government Employee's
                 Association ("HGEA") who perform similar work to that of a CSS,
                 LEO, ASO, or TCO receive wage increase(s), the State shall pay the
                 same dollar amount increase (s) for CSS, LEO, ASO and TCO,
                 respectively, employed by the Contractor for the airport security
                 contract. Any and all increase(s) will be computed based on the
                 State's minimum hourly wage for State employees performing
                 similar work and not on the Contractor's "Unit Price Per Hour" in its
                 Proposal Schedule.

                 WHEREAS, state employees who perform similar work to that of
                 an ASO will receive a minimum hourly wage increase of $ .24; and
                 state employees who perform similar work to that of a TCO will
                 receive a minimum hourly wage increase of $ .21.

                 NOW, THEREFORE, in consideration of mutual promises, the
                 parties hereto mutually agree to amend Contract DOT-16-010,
                 effective January 1, 2018, as follows:

                 1.      The second year ASO unit price per hour shall be $17.03, the
                 ASO overtime unit price per hour shall be $25.56. The third year
                 ASO unit price per hour shall be $17.34, the ASO overtime unit
                 price per hour shall be $26.01.


                                              Page 5 of 12
                                                                                                  EXHIBIT C | Page 5
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 31 of 96                              PageID #:
                                     37
 SPFPA’s Posthearing Brief
 in re Gr. No. 18-Local 650
 (Class Action Grievance)
 (Wage Increase Dispute)

                       2.      The second year TCO unit price per hour shall be $14.58, the
                       TCO overtime unit price per hour shall be $21.88. The third year
                       TCO unit price per hour shall be $14.84, the TCO overtime unit
                       price per hour shall be $22.27.

                       3.     Except as aforesaid, the terms and conditions specified in
                       Contract DOT-16-010 remain unchanged and unaffected by this
                       Amendment No. 5 to Contract D0T-16-010.

 U. 1.

 Amendment Nos. 6 and 82 only materially differed from Amendment No. 5 (II) with respect to the
 amounts of wage increases mandated by the State.In Amendment No. 6, the minimum hourly
 increase figures were $ .37 for ASOs $ .32 for TCOs, with an effective date of July 1, 2018. See
 U. 2 at 2. In Amendment No. 8, the State-mandated hourly increase figures were $ .88 for ASOs
 and $ .76 for TCOs, with an effective date of January 1, 2019. See U. 3 at 2.

 The rates paid by the Employer to ASOs and TCOs during the period covered by Amendments
 Nos. 5 (I), 6, and 8 were lower the rates set forth in the Amendments. The below tables summarize
 the payment disparity:

                                                 ASO Classification
     Dates                       Rate Paid By Employer3   Amendment    Mandated   Amendment No.
                                                          Rate
     1/1/18-6/30/18              $16.71                   $ 17.34 4               5 (II)
     7/1/18-12/31/18             $ 17.02                  $ 17.71                 6
     1/1/19-present              $ 17.66                  $ 18.59                 8



                                                 TCO Classification
     Dates                       Rate Paid by Employer    Amendment    Mandated   Amendment No.
                                                          Rate
     1/1/18-6/30/18              $ 14.55                  $ 14.845                5 (II)
     7/1/18-12/31/18             $ 14.82                  $ 15.16                 6
     1/1/19-present              $ 15.12                  $ 15.92                 8



 2
   Amendment Nos. 6 and 8 were also executed by Mr. Sappal and Ms. Butay on June 18, 2018 and
 on December 17, 2018, respectively.
 3
   Jt. 1 at 16
 4
   Amendment 5 (II) contained a “second year” rate and a “third year rate.” The third year rate is
 appropriate. The Employer began servicing the service contract in early 2016, meaning as of the
 effective date of Amendment 5 (II), January 2018, the parties were in their third year of servicing
 the contract.
 5
   Id.
                                                  Page 6 of 12
                                                                                                   EXHIBIT C | Page 6
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 32 of 96                         PageID #:
                                     38
 SPFPA’s Posthearing Brief
 in re Gr. No. 18-Local 650
 (Class Action Grievance)
 (Wage Increase Dispute)

 At hearing, Employer witness Richard Rand testified that at the moment the parties exchanged
 wage proposals in 2015, the parties “never intended,” that Articles. 6.1 and .2 and the second
 asterisked sentence under the Wage Schedule, supra at 4, would apply where the ASO and TCO
 rates exceeded state rates.

 Mr. Rand so testified even though he also admitted the parties never contemplated a scenario where
 the ASO and TCO rates exceeded the state rates. Mr. Rand also admitted that the State has provided
 the Employer with funds to pay for the State-mandated increases in Amendments 5(II), 6, and 8,
 but that employees are not entitled to any portion of these funds and that, instead, the Employer
 may pocket them in their entirety.
                                             Discussion

 The above shows that from January 1, 2018 and continuing, the Employer violated Articles 6.2
 and the Wage Schedule’s second asterisked sentence.

    The Second Asterisked Sentence Applies Regardless of Whether the ASO and TCO Rates
                                   Exceed the State Rates

 The plain language of the second asterisked sentence shows that it applies irrespective of whether
 ASOs’ and TCOs’ pay rate exceeds the rate paid to State employees doing similar work. The
 sentence is as follows: “If the increase mandated by the State of Hawaii is higher that the increase
 in this Agreement, employees will receive that increase but not the increase under this Agreement.”

 There is no language in the sentence or elsewhere in the CBA supporting limiting it to situations
 where the State rates exceed the ASO and TCO rates. Therefore, no such limitation should be
 grafted onto the sentence.

 As the plain language of the CBA establishes that the sentence applies irrespective of differences
 in rates, it is inappropriate to consult extrinsic evidence on this point. See e.g., Primeline Indus.,
 88 LA 700, 700 (Morgan, 1986); Snokist Growers, 122 LA 345, 351 (Sellman, 2006) (extrinsic
 evidence cannot be considered unless arbitrator first finds that written language was susceptible to
 more than one meaning). This leaves only the question of whether the State in fact mandated
 increases to ASOs or TCOs. As discussed infra, the totality of record evidence shows that it did.

 Even assuming, arguendo, that extrinsic evidence should be reviewed when determining whether
 the second asterisked sentence applies to the instant situation, the totality of that evidence shows
 that it does.

 Amendment No. 5 (I) is the chief, credible piece of this evidence. The Amendment, executed by
 Mr. Sappal on October 2, 2015, expressly contemplates wage increases even where the ASO and
 TCO rates exceeds the State rate by its statement that:




                                             Page 7 of 12
                                                                                               EXHIBIT C | Page 7
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 33 of 96                    PageID #:
                                     39
 SPFPA’s Posthearing Brief
 in re Gr. No. 18-Local 650
 (Class Action Grievance)
 (Wage Increase Dispute)

               For … example, assume a contractor ASO employee performs work
               similar to a State Security Officer I position. Effective October 1,
               2016, the HGEA BU03, SR13A receives a 2% increase. The
               proposal unit price for the ASO, listed on the Proposal Schedule in
               $20.00 per hour. The State will approve a 2% pay increase based on
               the $15.61 state minimum wage rate which equates to $ .31 (rounded
               off to the nearest cent). This will result in a new unit price for an
               ASO of $20.31.

 Amendment 5 (II), 6, and 8, also signed by Mr. Sappal, are additional objective evidence on this
 point and set forth wage increases for ASOs and TCOs even though, as of the effective dates of
 those Amendments, the ASO and TCO rates exceeded the rates for similar State employees.
 Accordingly, both the plain language of the second asterisked sentence and extrinsic evidence
 show that the sentences applies regardless of whether the ASO and TCO rates exceed State rates.

 This is true notwithstanding the paragraph in Amendment 5 (I) stating:

               A wage increase(s), if any, shall be allowed and shall commence
               only at the time an HGEA increase becomes effective. No prorated
               or retroactive adjustments to the date of the wage increase will be
               allowed. The Contractor shall not be eligible for any reimbursement
               of retroactive pay negotiated by HGEA.

 None of the HGEA wage increases were retroactive. The HGEA interest arbitration issued in April
 2017. The earliest wage increase mandated by the State at issue here were in January 1, 2018.
 Accordingly, the above paragraph is inapplicable. 6

 Moreover, to understand the above excerpted paragraph as prohibiting the award that SPFPA seeks
 would lead to an absurd result that must be rejected. To wit, to avoid paying State mandated
 increases, all the Employer must do is to refuse to pay the increase. Once SPFPA challenges that
 refusal, the Employer can claim that the requested award is for retroactive wage increases and




 6
   Moreover, the full execution of Amendments 6 and 8 predates the effective date of the wage
 increases they mandate, meaning these Amendments’ increases are “doubly” non-retroactive and
 that above excerpted paragraph is doubly inapplicable. It is true that the full execution of
 Amendment 5(II) postdated the mandated wage increase by eleven (11) days. However,
 considering the substantial delay in receiving a lump sum to compensate for underpayment by the
 Employer should SPFPA rightly prevail here, the equities favor a back payment also covering the
 difference between the mandated rate and the actually paid rate for the period from January 1 to
 January 11, 2018.
                                           Page 8 of 12
                                                                                         EXHIBIT C | Page 8
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 34 of 96                            PageID #:
                                     40
 SPFPA’s Posthearing Brief
 in re Gr. No. 18-Local 650
 (Class Action Grievance)
 (Wage Increase Dispute)

 therefor prohibited. The practical upshot of this is that the Employer will be immune from
 challenge at arbitration by simply constantly refusing to pay the State-mandated wage increases.7

 Mr. Rand’s testimony regarding negotiations also does not establish that the second asterisked
 sentence does not apply here. First, Mr. Rand candidly admitted that, when wage proposals were
 exchanged, neither he, nor the Employer, nor, allegedly, IUSPO contemplated the applicability of
 Art. 6 and the wage table where, as here, ASO and TCO rates exceed state employees.’ As the
 parties did not so contemplate, they could not, even in principle, form an intention contrary to the
 position currently taken by SPFPA. Second, even if failing to contemplate applicability somehow
 means that the parties did not intend for there to be increases in the instant situation, Mr. Sappal’s
 later signature of Amendment 5 (I) changes this analysis. It is axiomatic that where an earlier,
 implied manifestation of intent is followed by a later, express, and manifestation of intent, the later
 intention controls. Finally, Mr. Rand’s testimony concerned events occurring nearly three and a
 half years before the hearing and was inherently bias, as it concerned one of his clients.

 7
  The below paragraph in Amendment 5 (I) also does not establish the second asterisked sentence
 does not apply:

                 In the event Section 103-55, Hawaii Revised Statutes, as amended,
                 is repealed or modified so that such section is no longer applicable
                 to this contract, this Section 7.14 shall be void as of the effective
                 date of the repeal or modification.

 There has been no repeal of Section 103-55, Hawaii Revised Statutes, as amended. This means
 that the above paragraph does not apply. Even discounting this leads to the same conclusion.

 It is true Section 103-55(a) does state in part regarding subcontracting of government work: “[t]he
 services to be rendered shall be performed by employees paid at wages or salaries not less than the
 wages paid to public officers and employees for similar work.” It is expected that the Employer
 will argue that, by referring to the Section, the spirit of Amendment 5 (I) is simply to ensure that
 State rates not exceed ASO and TCO rates and that, accordingly, no wage increase is due where
 the ASO and TCO rates are higher.

 This is incorrect. First, this strains credulity past its breaking point. If such a crucial limitation on
 wage increases were intended, the Amendment would so state expressly. Second, as stated supra,
 the Amendment 5 (I) expressly contemplates increases to SPFPA employees even where their rate
 exceeds the State rate. Where one meaning is express and the other is only implied, it is axiomatic
 that the express meaning controls. Finally, as explained infra, Amendments (5) (II), 6, and 8
 require wage increases to ASOs and TCOs even though their rate exceeded the State rate. This
 means that, even if the reference to Section 103-55 impliedly relieved the Employer of a State
 mandate to increase wages where the ASO and TCO rates were higher, later Amendment
 supplanted that meaning.


                                              Page 9 of 12
                                                                                                  EXHIBIT C | Page 9
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 35 of 96                        PageID #:
                                     41
 SPFPA’s Posthearing Brief
 in re Gr. No. 18-Local 650
 (Class Action Grievance)
 (Wage Increase Dispute)

 Jt. 7 and 8, the bargaining proposals, are also unavailing for the Employer. In any event, nothing
 within the four corners of these proposal even impliedly takes up the applicability issue.
 Amendment 5 (I), which did take up the applicability issue, supplanted the proposals as evidence
 that the second asterisked sentence applies here.

 Likewise, ER 2, a series of questions and answers regarding the then-proposed and unexecuted
 service contract, is also irrelevant. Presumably, it will strenuously argue that Answers to Questions
 Nos. 14, and 24 mean it should prevail. None of these provisions relate to the question at hand.
 Even if they did and favored the Employer, they were issued in July 2015 and were supplanted by
 Amendment 5 (I) in October 2015 as evidence of the applicability of the second asterisked
 sentence.

 For these reasons, SPFPA has shown by a preponderance that Article 6.2 and the Wage Schedule’s
 second asterisked sentence apply irrespective of whether the ASO and TCO rates exceed the rates
 paid to state employees performing similar work.

    Amendments 5 (I), 5 (II), 6 and 8 Mandate Increase for ASOs and TCOs, and not for the
                                          Employer

 The plain language of the above-cited Amendments mandates increases for ASOs and TCOs and
 prohibits the Employer from pocketing the funding for these increases, as incorrectly alleged by
 the Employer. Amendment 5 (I) states in relevant parts:

                In the event state employees belonging to the Hawaii Government
                Employee’s Association (“HGEA”) who perform work similar to
                that of … [an] ASO … or TCO … the State shall pay the same
                dollar amount increases for … ASO[s] and TCO[s] employed by
                the Contractor for the airport security contract. Any and all wage
                increase[s] will be computed based on the State’s minimum hourly
                rate for State employees performing similar work and not on the
                Contractor’s ‘Unit Price Per Hour’ in its Proposed Schedule.

                […]

                A wage increase(s), if any, shall be allowed and shall commence
                only at the time an HGEA increase becomes effective. No prorated
                or retroactive adjustments to the date of the wage increase will be
                allowed. The Contractor shall not be eligible for any reimbursement
                of retroactive pay negotiated by HGEA.

 The bolded terms, “dollar amount increases for ASOs and TCOs,” “Any and all wage increases,
 and “A wage increase” establish that, where there is an increase to state employees, the State
 mandates that there be wage increases for ASOs and TCOs. Mr. Sappal agreed to this mandate by


                                            Page 10 of 12
                                                                                             EXHIBIT C | Page 10
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 36 of 96                      PageID #:
                                     42
 SPFPA’s Posthearing Brief
 in re Gr. No. 18-Local 650
 (Class Action Grievance)
 (Wage Increase Dispute)

 his signature. If the State mandate were otherwise, Amendment 5 (I) would have been drafted very
 differently. The three bolded terms would have read, respectively: “the State shall pay the same
 dollar amount increase to the Contractor … Any and all dollar amount increases to the Contractor
 … A Contractor dollar amount increase(s).” Neither this wording nor its functional equivalent was
 adopted. Therefore, Amendment No. 5 (I) is objective evidence that State mandates increases for
 ASOs and TCOs, not for the sole benefit of the Employer.

 Amendments 5 (II), 6, and 8 support this conclusion. In the paragraph of these Amendments citing
 and interpreting Section 7.14 of the service contract (as amended by Amendment 5 (I)), the term
 “wage increases” is used, not “dollar amount increases to the Contractor” or its functional
 equivalent(s). In addition, the increases are described as “for … ASO[s] and TCO[s].” If this
 paragraph were objective evidence that the increases were for the Employer, it would state that the
 increases are “for the Contractor.” It does not, meaning the increases are for employees.

 This is true even though the enumerated subparagraphs below the paragraph beginning with the
 term “NOW, THEREFORE” do not use the term “wage increases” but instead “ASO [and] TSO
 unit price per hour.” The terms ASO and TCO qualify the term “unit price for hour,” meaning that
 the unit price increase is for ASOs and TCOs. If the increase were for the sole benefit of the
 Employer, the term Contractor would qualify the terms “unit price per hour.” The last of the
 enumerated paragraphs states: “[e]xcept as aforesaid, the terms and conditions specified in [the
 service contract] remain unchanged and unaffected by this Amendment[.]” These terms and
 conditions include Amendment No. 5 (I) which clearly requires wage increases to employees, not
 more state money to the Employer redounding to the Employer’s sole benefit.

 Accordingly, the enumerated subparagraphs notwithstanding, Amendments 5(II), 6, and 8 mandate
 wage increases for ASOs and TCOs.

                                            Conclusion

 For the above reasons, the Union requests that the Arbitrator order the Employer to pay to
 employees a single lump sum to compensate employees for its failure to pay State-mandated
 increases set forth in Amendments 5 (II), 6, and 8. The lump sum amounts due to ASOs and TCOs
 for straight time worked is calculated by adding the following dollar amounts to each hour worked
 during the periods covered by Amendments 5(II), 6, and 8:

                                            ASO                     TCO
  January 1, 2018 to June 30, 2018          $0.73                   $0.29
  July 1, 2018 to December 31, 2018         $0.68                   $0.34
  January 1, 2019 to Present                $0.93                   $0.80

 In addition, SPFPA requests that this payment be with interest. Interest is appropriate here
 considering the passage of a significant amount of time from the effective date of the increases
 and the expected date of implementation of the award. Moreover, awarding interest is an invaluable

                                           Page 11 of 12
                                                                                           EXHIBIT C | Page 11
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 37 of 96                  PageID #:
                                     43
 SPFPA’s Posthearing Brief
 in re Gr. No. 18-Local 650
 (Class Action Grievance)
 (Wage Increase Dispute)

 impetus to the Employer to implement the award as speedily as possible, in order to reduce its
 overall back payment obligation. Without this impetus, and considering the large number of
 employees affected by the Employer’s violations, both current and former, the delay would be
 excessive and result in a significant loss in real wages to ASOs and TCO employees through no
 fault of their own.

 Respectfully Submitted,

 /s/ Richard M. Olszewski
 Richard M. Olszewski
 Gregory, Moore, Brooks & Clark, PC
 65 Cadillac Sq., Ste. 3727
 Detroit, MI 48226
 (313) 964-5600
 rich@unionlaw.net




                                         Page 12 of 12
                                                                                       EXHIBIT C | Page 12
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 38 of 96   PageID #:
                                     44




                               EXHIBIT D
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 39 of 96   PageID #:
                                     45




                                                                        EXHIBIT D | Page 2
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 40 of 96   PageID #:
                                     46




                                                                        EXHIBIT D | Page 3
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 41 of 96   PageID #:
                                     47




                                                                        EXHIBIT D | Page 4
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 42 of 96   PageID #:
                                     48




                                                                        EXHIBIT D | Page 5
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 43 of 96   PageID #:
                                     49




                                                                        EXHIBIT D | Page 6
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 44 of 96   PageID #:
                                     50




                                                                        EXHIBIT D | Page 7
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 45 of 96   PageID #:
                                     51




                                                                        EXHIBIT D | Page 8
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 46 of 96   PageID #:
                                     52




                                                                        EXHIBIT D | Page 9
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 47 of 96   PageID #:
                                     53




                                                                       EXHIBIT D | Page 10
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 48 of 96   PageID #:
                                     54




                                                                       EXHIBIT D | Page 11
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 49 of 96   PageID #:
                                     55




                                                                       EXHIBIT D | Page 12
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 50 of 96   PageID #:
                                     56




                                                                       EXHIBIT D | Page 13
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 51 of 96   PageID #:
                                     57
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 52 of 96   PageID #:
                                     58
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 53 of 96   PageID #:
                                     59
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 54 of 96   PageID #:
                                     60
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 55 of 96   PageID #:
                                     61
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 56 of 96   PageID #:
                                     62
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 57 of 96   PageID #:
                                     63
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 58 of 96   PageID #:
                                     64
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 59 of 96   PageID #:
                                     65
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 60 of 96   PageID #:
                                     66
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 61 of 96   PageID #:
                                     67
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 62 of 96   PageID #:
                                     68
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 63 of 96   PageID #:
                                     69
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 64 of 96   PageID #:
                                     70
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 65 of 96   PageID #:
                                     71
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 66 of 96   PageID #:
                                     72
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 67 of 96   PageID #:
                                     73
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 68 of 96   PageID #:
                                     74
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 69 of 96   PageID #:
                                     75
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 70 of 96   PageID #:
                                     76
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 71 of 96   PageID #:
                                     77
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 72 of 96   PageID #:
                                     78
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 73 of 96   PageID #:
                                     79
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 74 of 96   PageID #:
                                     80
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 75 of 96   PageID #:
                                     81
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 76 of 96   PageID #:
                                     82
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 77 of 96   PageID #:
                                     83
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 78 of 96   PageID #:
                                     84
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 79 of 96   PageID #:
                                     85
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 80 of 96   PageID #:
                                     86
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 81 of 96   PageID #:
                                     87
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 82 of 96   PageID #:
                                     88
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 83 of 96   PageID #:
                                     89
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 84 of 96   PageID #:
                                     90
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 85 of 96   PageID #:
                                     91
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 86 of 96   PageID #:
                                     92
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 87 of 96   PageID #:
                                     93
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 88 of 96   PageID #:
                                     94
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 89 of 96   PageID #:
                                     95
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 90 of 96   PageID #:
                                     96
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 91 of 96   PageID #:
                                     97
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 92 of 96   PageID #:
                                     98
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 93 of 96   PageID #:
                                     99
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 94 of 96   PageID #:
                                     100
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 95 of 96   PageID #:
                                     101
Case 1:19-cv-00534-JMS-KJM Document 1-1 Filed 10/01/19 Page 96 of 96   PageID #:
                                     102
